Citation Nr: 1413564	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  12-21 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen the claim of service connection for a low back disorder.

2.  Whether new and material evidence has been submitted sufficient to reopen the claim of service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted sufficient to reopen the claim of service connection for anxiety

4.  Whether new and material evidence has been submitted sufficient to reopen the claim of service connection for vascular headaches. 

5.  Entitlement to service connection for PTSD.

6.  Entitlement to service connection for anxiety. 

7.  Entitlement to service connection for vascular headaches.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a thyroid disability, claimed as thyroid condition and weight gain.


REPRESENTATION

Appellant represented by:	Vaughn Simms, Agent


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to July 1991.  She had an unverified period of active service in 1986 and 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2008 and January 2010 rating decisions by the RO.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional records.


FINDINGS OF FACT

1. In a July 2004 rating decision, the RO denied the Veteran's request to reopen the claim for service connection for mechanical low back pain; she submitted a Notice of Disagreement, but did not submit a timely Form 9, Appeal to the Board.

2.  No new evidence has been associated with the claims file since the July 2004 rating decision that, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability.

3.  In a July 2004 rating decision, the RO denied the Veteran's claim of service connection for PTSD, as well as her request to reopen the claim of service connection for anxiety; she submitted a Notice of Disagreement, but did not submit a timely Form 9, Appeal to the Board.

4.  The evidence received since the July 2004 rating decision is new in that it is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claims for service connection for PTSD and anxiety.

5.  In a July 2004 rating decision, the RO reopen and denied the Veteran's claim of service connection for vascular headaches; she initially appealed, but later withdrew her appeal.

6.  The evidence received since the July 2004 rating decision is new in that it is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim for vascular headaches.

7.  The Veteran is not shown to have met the criteria to support the diagnosis of PTSD.  

8.  The currently demonstrated anxiety disorder is shown as likely as not to have had its clinical onset during the Veteran's period of active service.

9.  The currently demonstrated migraine headaches are shown as likely as not to have had their clinical onset during the Veteran's period of active service.

10.  The Veteran is not shown to have exhibited a combination of manifestations or sufficient observations to establish the presence of chronic hypertension during service.  

11.  The Veteran is not found to have presented credible lay assertions that are sufficient to establish a continuity of symptomatology referable to chronic hypertension after service.  

12.  The currently demonstrated chronic hypertension is not shown to be due to an event or incident of the Veteran's active service.  

13.  The Veteran is not shown to have a thyroid disability.


CONCLUSIONS OF LAW

1. The evidence received subsequent to the final July 2004 rating decision is not new and material for the purpose of reopening the claim of service connection for a low back disorder. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been received to reopen the claim of service connection for PTSD. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been received to reopen the claim of service connection for anxiety.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2013).

4.  New and material evidence has been received to reopen the claim of service connection for vascular headaches.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2013).

5. The Veteran does not have a disability manifested by PTSD due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

6.  By extending the benefit of the doubt to the Veteran, her disability manifested by anxiety disorder is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

7.  As the presumption of soundness is not rebutted, the Veteran's disability manifested by migraine headaches is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 1132, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306 (2013).

8.  The Veteran's disability manifested by chronic hypertension is not due to disease or injury that was incurred in or aggravated by service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

9.  The Veteran does not have a thyroid disability due to disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent v. Nicholson, 20 Vet. App. 1   (2006), the Court established requirements with respect to the content of the duty to assist notice under VCAA which must be provided to a Veteran who is petitioning to reopen a claim.

The Court held that VA must notify a Veteran of the evidence and information that is necessary to both reopen the claim and establish entitlement to the underlying claim for the benefit sought. The Court also held that VA's obligation to provide a Veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

Given the favorable disposition of the requests to reopen the claims for service connection for PTSD, anxiety, and vascular headaches, as well as the claims of service connection for these disabilities on the merits, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

As for the remaining claims, in July 2008 and September 2009 pre- rating letters, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection.  

This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Consistent with Kent, the July 2008 letter also explained what constituted new and material evidence to reopen the claims for service connection.

The Veteran has substantiated her status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the July 2008 and September 2009 letters.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records, private treatment records and VA treatment records.  

The Veteran was also provided with VA examinations in October 2008 and April 2012 with respect as to the nature and etiology of the claimed headache disability and psychiatric disorders, respectively.

The Board acknowledges that the Veteran has not been afforded a VA examination pertaining to the claimed hypertension, thyroid disability, and low back disability.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See also Duenas v. Principi, 18 Vet. App. 512 (2004).

A VA examination under the standards of McLendon is not warranted in this case.  With respect to the claimed hypertension and thyroid disability there is no evidence establishing an "in-service event" and therefore, there is no evidence of an indication that the current disability or current symptoms may be related to the in-service event.  

Thus, the Board finds that referral of these claims for an examination to obtain a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for these two claims.  

There is no competent evidence of an event, injury, or disease occurred in service or that otherwise indicates possible relationships to service.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

The Veteran was also not afforded a VA examination specifically with regard to the claimed low back disability.  Such examination was not required because, as shown below, new and material evidence has not been received to reopen the claim for service connection for low back disability, and the duty to assist a claimant by affording him a medical examination or medical opinion does not arise until the claimant has submitted new and material evidence sufficient to reopen the claim. Paralyzed Veterans of Am v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 Fed. Cir 2003, Woehlaert v. Nicholson, 21 Vet App 456, 463 (2007) in the absence of new and material evidence, VA is not required to provide a medical examination or obtain a medical opinion to a claimant attempting to reopen a previously disallowed claim).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


II.  Claims to Reopen

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Nevertheless, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran requested that VA reopen the previously denied claims of service connection in February 2008 and December 2008.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  

For applications to reopen filed after August 29, 2001, as were the applications to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Id. at 118. 


Analysis- Low Back

The RO originally denied the Veteran's claim of service connection for mechanical low back syndrome in a February 2000 rating decision.  The pertinent evidence then of record included the Veteran's service treatment records, various VA outpatient treatment records following service, and the Veteran's statement to the effect that she injured her back during basic training and continued to have back problems since service.  The RO denied the claim, findings that it was not well grounded as there was no evidence demonstrating a permanent residual or chronic disability following her service, despite in-service treatment for mechanical low back syndrome.

The Veteran appealed this rating decision to the Board.  Additional evidence was added to the claims file prior to the Board's issuance of a decision, including treatment records from Dr. Y. and opinion in support of her claim of service connection, and a July 2000 VA examination.  

In October 2002, the Board denied the Veteran's claim of service connection for mechanic low back syndrome, finding that the low back complaints for which the Veteran was treated during service were acute and transitory and resolved, and that any current back disorder was not shown to be related to service or any incident of service origin.  

In July 2004, the RO denied reopening the claim of service connection for mechanical low back pain, as the evidence submitted was essentially duplications of that which was previously submitted and considered in the February 2000 rating decision and the October 2002 Board decision.  

Additional evidence associated with the claims file at that time included treatment records from the Maxwell Chiropractic Clinic and additional VA outpatient treatment records.

The Veteran did submit a Notice of Disagreement with this decision, and additional records treatment records were associated with the claims file and the Veteran testified at at DRO hearing in March 2005.  

The claim was readjudicated in an August 2005 Statement of the Case; however, the Veteran submitted a Form 9 in August 2005 indicating that she did not wish to appeal the claims for mechanical low back.   Thus, the July 2004 rating decision became final.  

The Veteran requested that VA reopen the previously denied claims for service connection for a low back disability in February 2008.  

The pertinent evidence associated with the claims file includes additional VA outpatient treatment records and various statements from the Veteran.

The VA treatment records continue document the Veteran's complaints and treatment referable to low back pain.  There is no discussion in these records of a relationship between any of the claimed disability and service.

In her written statements, the Veteran reported that she was treated for her back condition in service and received continuous treatment for her back problems since service.

As this medical evidence had not previously been considered by agency adjudicators and is not cumulative or redundant of evidence previously of record, it is "new." However, this evidence is not "material" for purposes of reopening the claims of service connection for low back disorder.  

While noting a diagnosis and treatment of low back complaints, none of this evidence includes any medical opinion or comment indicating that the disability were incurred service or are otherwise medically-related to service.  

As such, the newly-received medical evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for a low disorder-here, a medical nexus to service-or raise a reasonable possibility of substantiating the claim.

In addition, the Veteran's current reports of having low back problems beginning in service with continuous treatment since service are cumulative in nature or redundant of statements previously of record.  

The Board observes that in statements submitted with the Veteran's prior claims dated in November 1999 and January 2004, she reported initially injuring her back in basic training and reinjuring it during Desert Storm in 1990-1991.  She reported that she sought treatment following service for continued back pain.  Hence, in the newly-submitted statements, the Veteran raises the same contention as with her prior claim for service connection for the disability and claim to reopen. Cumulative or redundant evidence is not new and material. 38 C.F.R. § 3.156(a).

Under these circumstances, the Board concludes that the criteria for reopening the claim of service connection for a low back disorder are not met, and that the RO's July 2004 denial of the request to reopen the claim for service connection remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


Analysis- PTSD and Anxiety

The RO originally denied the Veteran's claim of service connection for anxiety in a February 2000 rating decision.  The RO denied the Veteran's requested to reopen the claim for anxiety in a July 2004 rating decision.  The RO also denied the Veteran's claim for PTSD in the same rating decision.

In the February 2000 and July 2004 rating decisions, the RO noted that, while the Veteran's post-service treatment records documented treatment for anxiety beginning in1998, there was no indication that this disability was incurred in service.  

As regards the claimed PTSD, the RO denied the claim as the evidence did not show a confirmed diagnosis of PTSD that would permit a finding of service connection.  

The Veteran did submit a Notice of Disagreement with this decision, and additional records treatment records were associated with the claims file.  The claims were readjudicated in an August 2005 Statement of the Case, but the Veteran submitted a Form 9 in August 2005 indicating that she did not wish to appeal the claims for anxiety and PTSD.   Thus, the July 2004 rating decision became final.  

The Veteran requested that VA reopen the previously denied claims for service connection for psychiatric problems in February 2008 and a claim for PTSD specifically in December 2008.  

The evidence received since the July 2004 rating decision includes additional VA outpatient treatment records, various written statements from the Veteran and the report of an April 2012 VA psychiatric examination.

This additional evidence, and in particular, the April 2012 VA examination, discusses the Veteran's psychiatric complaints and in-service experiences and stressors, reflects diagnosis of current psychiatric disorder, and provides an opinion as to whether her current psychiatric impairment is related to service.  

New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof. See Shade, 24 Vet. App. 110; Kent, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"). 

The additional evidence received since the July 2004 rating decision relates to the presence of a current psychiatric disability and its relationship to service, unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims. 

Accordingly, on this record, the Board finds that the claims of service connection for PTSD and anxiety are reopened.


Analysis- Vascular Headaches

The Veteran's claim of service connection for vascular headaches was initially denied in a March 1998 rating decision.  The pertinent evidence then of record included the Veteran's service treatment records, various VA outpatient treatment records following service, and the Veteran's statement to the effect that she had had headaches since service, potentially due to an undiagnosed illness related to her Persian Gulf War service.  

The RO denied the claim, finding that, while she complained of headaches on one occasion in service, treatment records were negative for further complaints, and a chronic headache disability was thus not established in service.  

The RO also noted that the claimed disability was not due to undiagnosed illness, given that she had a known clinical diagnosis of headaches.

The RO subsequently denied the Veteran's request to reopen the claim for vascular headaches in a February 2000 rating decision.  Most recently, in July 2004, the RO denied reopen the claim for service connection for vascular headaches, to include as due to an undiagnosed diagnosed illness, but denied the claim of service connection on the merits, finding the Veteran had provided no objective evidence to show that her headaches, which preexisted service, permanently worsened as a result of service.  

In so finding, the RO noted that most recent treatment records showed that the Veteran gave a history of headaches that began in elementary school and that she had had a CT scan every year until 1988.

While the Veteran appealed this decision, she later withdrew this claim, and the July 2004 rating decision thus became final.

The Veteran requested that VA reopen the previously denied claims for service connection for vascular headaches in February 2008.  

In her February 2008 claim, the Veteran reported that she was claiming service connection based upon aggravation of a pre-existing condition.  She noted that her treating VA physicians told her that her headaches were aggravated by her tour of duty.


The VA outpatient treatment records include an August 2005 neurology consultation discussing a relationship between her pre-existing headache condition and service.

The newly-submitted evidence also includes VA outpatient treatment records showing complaints and treatment for worsening migraine headaches.

The Veteran was also afforded a VA examination in October 2008 to determine whether the Veteran had a pre-existing migraine condition that was aggravated in service.

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the July 2004 final denial of the claim for service connection.  

It is also not duplicative or cumulative of evidence previously of record, as these specific assertions were not made when the claim was denied, despite the July 2004 rating decision notation that Veteran's VA treatment records indicated that her headache disability existing prior to service.  

Moreover, the Veteran's statements as to aggravation of headache problems in service and the VA examination report and treatment records address a relationship between the Veteran's pre- and in-service complaints and findings and her current symptoms.   

Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for the claimed vascular headaches and raises a reasonable possibility of substantiating the claim.

Accordingly, on this record, the Board finds that new and material has been presented and is sufficient to reopen the Veteran's previously denied claim of service connection for vascular headaches.  




III. Service Connection Claims

Laws and Regulations 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current appeal, this list includes psychoses and cardiovascular disease, to include hypertension.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses and hypertension are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 CFR § 4.125(a), medical evidence linking current symptoms to an in service stressor, and, in some circumstances, credible supporting evidence that the claimed in service stressor actually occurred.  38 C.F.R. § 3.304(f). 

With compensation claims, the VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis- Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, as she believes that this disability is due to her experiences during the Persian Gulf War.

The Veteran's service treatment records in this case do not show complaints or findings referable to an acquired psychiatric disorder.  Following her deployment, an April 1991 report reflects that the Veteran denied nightmares, problems sleeping, and recurring thoughts about her experiences during Operation Desert Storm/Shield.  

Following her discharge from service, VA outpatient treatment records dated in December 1998 reflected that the Veteran reported anxiety off and on since active duty.  It was noted that she was on Lorazepam.  

An August 1999 treatment report noted that the Veteran was angry about her Persian Gulf War experiences and referred for anger management.  In February 2000, there Veteran was diagnosed with moderate depression and anxiety, not otherwise specified.  

A mental health note dated in November 1999 indicated that the Veteran reported experiencing problems since returning from the Persian Gulf, where she was stationed for 9 months during Desert Storm.  She complained of tearfulness, sadness, sleep problems, dreams about death, intrusive thoughts about injured children, decreased appetite, and irritability since her return.  She denied hypervigilance, flashbacks, suicidal or homicidal ideation, or persistent avoidance of stimuli associated with Desert Storm.  After evaluation, a diagnosis of major depression, moderate, single episode was assigned.  It was noted that she had intermittent depressive symptoms since returning from the Gulf and was not able to identify antecedents to these episodes.  

A VA General Medical examination dated in March 2000 indicated that the Veteran was receiving treatment for anxiety and stress and had been started on Zoloft, which improved her symptoms.

The Veteran also received treatment at a Vet Center in 2004.  She noted that she had anger and mood issues.  An assessment of adjustment disorder and mood disorder was noted in March 2004.  

The VA outpatient treatment records include a February 2005 mental health report noting diagnosis of adjustment disorder with anxious mood.  

A February 2009 VA treatment report reflects that a PTSD screen was negative.  

The Veteran was afforded a VA psychiatric examination in April 2012.  The examiner indicated that she reviewed the Veteran's claims file.  The Veteran reported being deployed to Saudi Arabia from September 1990 to July 1991 and went on multiple convoys and witnessed dead and decapitated bodies, burned children, and "crazy soldiers."  She recalled felling terrified and frozen in the truck.  

The examiner noted that the Veteran received mental health treatment through the VA Medical Center.  She had been seen on rare occasion since November 1999 due to her poor follow-through on appointments.  The Veteran appeared to have presented with consistent complaints over the years of anxiety and mood symptoms.  The Veteran indicated that she did go to the Vet Center on a few occasions but had not returned.  

The examiner discussed the criteria for a diagnosis of PTSD.  While she found that the Veteran met the criterion A, B and D-exposure to traumatic events, persistent re-experiencing of the events, persist and persistent symptoms of increased arousal, she not meet criterion C, persistent avoidance of stimuli associated with the trauma, which in turn meant she did not meet criterion E or F which required that the full criteria for PTSD be meet.  

With respect to symptoms that applied to the Veteran's diagnosis, depressed mood and anxiety were indicated, but all other symptoms were not checked.  

The examiner diagnosed anxiety disorder not otherwise specified.  She found that the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria.  
The examiner added that, while the Veteran did present with some symptoms of PTSD, she did not present with symptoms meeting the full criteria for a diagnosis of PTSD.  She did present with a low level of chronic anxiety present since her tour in the Gulf War.  The examiner found these symptoms to be consistent with the criteria for a diagnosis of anxiety disorder with mild interference with social and occupational functioning.  The examiner opined that there did appear to be a nexus, with more than 50 percent probability, with this disorder and the Veteran's service.  

In various written statements, as well as during her March 2005 DRO hearing, the Veteran has indicated that she has suffered from psychiatric problems including depression, anxiety and mood swings that have affected her social and occupational functioning and impacted her family relationships. She indicated that these symptoms have been present since her Persian Gulf War service.  

The Veteran has also reported exposure to a number of stressful incidents during her service including scud attacks, attacks while on convoys, and observing dead bodies.  In a statement dated in August 2012, she noted that he felt that she had a diagnosis of PTSD because she experienced nightmare and bad dreams, and an exaggerated startle response to thunder and fireworks.

However, the evidence of record does not reflect a diagnosis of PTSD.  While the Veteran has sought various mental health treatment over the years, none of these records reflect a diagnosis of PTSD. A PTSD screen was negative in February 2009, and the April 2012 VA specifically indicated that the Veteran did not meet the criteria for a diagnosis of PTSD.  

The Board has considered the Veteran's statements to the effect that she has PTSD.  As a lay person, the Veteran is competent to report on that which she has personal knowledge. See Layno, 6 Vet. App. at 470. 

However, the record is found to be devoid of any evidence showing a current disability, and she has not provided any lay evidence that would suggest the existence of a disability manifested by a diagnosis of PTSD.  Rather, she only indicated that she felt that a diagnosis of PTSD is appropriate in her case.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Thus, without persuasive evidence of current diagnosis of PTSD, there is no basis upon which to award service connection as a discussion of the remaining criteria of 38 C.F.R. § 3.304(f) is unnecessary.  

As to the issue of service connection for an acquired psychiatric disorder other than PTSD, the record clearly establishes that the Veteran had been diagnosed with anxiety disorder on examination in April 2012 and that this appears to encompass her symptoms of depression, mood disorder, and adjustment disorder diagnosed in previous treatment records.  

In addition, the April 2012 examiner determined that the Veteran's anxiety disorder is more likely than not related to service. Thus, there is a medical evidence of a nexus between an event or incident of the Veteran's service and her current acquired psychiatric disability, diagnosed as anxiety disorder. The Board notes that this opinion of the VA examiner is the only medical opinion to address the nexus question, and it is supported by other treatment records documenting complaints of anxiety related symptoms since the Veteran's Persian Gulf War Service.  

Given the totality of the evidence, the Board finds that the criteria for service connection for an anxiety disorder are met.

In sum, the Veteran does not have PTSD, and therefore service connection for PTSD is not warranted.  

However, the evidence is found to be in relative equipoise in showing that anxiety disorder as likely as not had its clinical onset during service.  In resolving all reasonable doubt in the Veteran's favor, service connection for an anxiety disorder, must be granted.


Analysis- Vascular Headaches

The Veteran seeks service connection for her headaches, as she believes that this disability had its onset in service, to include aggravation of a pre-existing headache disorder.  

The Veteran's service treatment records include a July 1986 enlistment examination for her reserve service dated in July 1986.  At that time, no abnormalities were indicated.  A May 1991 sick slip reflects that the Veteran complained of headaches with an onset 4 months earlier.  It was noted that she had a past medical history of migraine for 10 years, as per her family doctor.  She was assessed with common migraine headache.  She did not endorse headache on April 1991 or July 1992 report of medical history.  

Following the Veteran's discharge from service, the health records from the Veteran's work reflected that she complained of headaches in August 1994 and September 1994.

A February 1996 VA examination report reflected that the Veteran complained of recurring headaches since her time in the Persian Gulf War.  After examination, the examiner diagnosed vascular headaches.  

In a November 1996 statement, D.G, indicated that she had known and worked with the Veteran for years and had observed the Veteran's difficulties with migraine headaches.  

A December 1998 VA outpatient treatment report indicated that the Veteran complained of headaches.  

A November 1999 VA general medical examination reflects that the Veteran reported frontal headaches which started in January 1996 and usually lasted 3 to 4 days at a time.  After physical examination, a diagnosis of headaches was assigned.

An August 2003 VA outpatient treatment report reflected that the Veteran had a past medical history of migraines.  It was noted that she began having migraines in high school.  

A September 2003 VA outpatient treatment reported noted that the Veteran's headaches began in elementary school.  She noted that she had a CT scan every year until 1988.  She indicated that these headaches were in remission until her service in Saudi Arabia.  After evaluation, an impression of migraines was indicated.

In August 2005, the Veteran presented for VA neurology consultation for her headaches.  The nurse practitioner indicated that, since the Veteran's service in Desert Storm, it was evidence form her history that the extreme heat and desert exposure, along with the stress of situations of her assignments with long hours and lack of sleep, triggered her headaches out of remission.  She had continued to have migraine headaches.  

The examiner noted that it was well known that these triggers could cause continued headaches.  She noted that the Veteran's history revealed that she never got relief from her headaches while in service and was only treated with Tylenol or Motrin on a daily basis.  The examiner noted that it was well known that headaches that had not been controlled over a period of time would lead to more difficulty in treatment.  It was noted that the Veteran's headaches began in elementary school and that she had a CT scan every year until 1988.  These headaches were in remission until Desert Storm.  After examination, an impression of recurring migraines was indicated.

Chronic migraines were again indicated on VA treatment in June 2008.

On VA examination in October 2008, the examiner indicated that he reviewed the claims file.  He noted that the Veteran's service treatment records showed a past history of headaches noted in October 1990.  

The Veteran reported that her headaches started in the Persian Gulf War or before, and expressed that she thought her headaches were due to heat exposure.  She noted that she still suffered from headaches when the weather was hot.  The examiner assessed common migraine as a pre-existing condition.  

The examiner noted that, while heat was a well-known trigger for migraines, this was situational and caused no permanent change in the underlying migraine disorder.  He found no specific incidents in service that would be expected to permanently aggravate or alter her migraine condition.  

In addition to the applicable legal authority, additional regulations apply when there is evidence that a disability preexisted service.  Every Veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Determination of the existence of a preexisting condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of the condition.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000). The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened. Beverly v. Brown, 9 Vet. App. 402, 405 (1996) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)).

Here, the Veteran's service treatment records do not note a headache disorder upon her entry into service. Thus, the Board finds that the presumption of sound condition attaches.

In the present case, there is definite evidence showing that the Veteran's headaches likely existed prior to service.

The Veteran's service treatment records reflected that, on treatment for headaches in May 1991, a past medical history of migraine for 10 years was endorsed.  Following service, VA outpatient treatment records reflect that the Veteran had headaches dating back to elementary school for which she had to undergo annual CT scan.  The October 2008 VA examiner also indicated that the headache disorder pre-existed service.

Based on the foregoing, the Board finds that there is clear and unmistakable evidence that the Veteran's headaches existed prior to his service.

Having determined that the Veteran's migraine headaches existed prior to service, the focus must now turn to whether there is clear and unmistakable evidence that a migraine headache disability was not aggravated by service.

As noted, the Veteran's service treatment records indicated that she sought treatment for her headaches in May 1991 with an onset 4 months prior, consistent with her report that her headaches recurred as a result of her Persian Gulf War service and exposure to heat and stress.  

Having found an increase in severity during service, it is presumed that the headache disability was aggravated by service. 38 U.S.C.A. § 1153. While this presumption is rebuttable, the Board here cannot find that the evidence "clearly and unmistakably" establishes that aggravation did not occur.

There are competing opinions of record as to whether the pre-existing migraine headaches were aggravated in service.  While the October 2008 examiner determined that there was no permanent change in the underlying migraine disorder, the November 2005 VA treatment provider found that that the Veteran's service triggered her headaches out of remission, leading to recurring migraines since service.

When weighing the opinions of the VA examiner against the other evidence of record, the Board finds the evidence to be in relative equipoise. On this record, the Board cannot find that the evidence "clearly and unmistakably" establishes that aggravation did not occur.

Hence, as the presumption of soundness is not rebutted by clear and unmistakable evidence, the Board must find that the current migraine headache disability as likely as not had its clinical onset during service.


Analysis- Hypertension

The Veteran also contends that she is entitled to service connection for hypertension.

Here, the Veteran's service treatment records do not reflect any complaints, finding, or diagnosis referable to hypertension.  An April 1991 report of medical history revealed no abnormalities, and the Veteran did not endorsed high blood pressure.  On examination, blood pressure was 116/92.  A physical examination from the Veteran's reserve service dated in July 1992 noted a blood pressure reading of 120/80.

The post-service private and VA treatment records include a numerous blood pressure readings.  

An August 1994 private treatment report noted blood pressure of 110/60.  An April 1995 VA outpatient treatment report reflects that her blood pressure was 110/70.

On VA examination in February 1996, the Veteran's blood pressure was noted to be 116/70 while standing, 110/70 sitting, and 110/64 reclining.

On VA treatment in March 1997, blood pressure was 150/60.  In October 1998, blood pressure was 132/75.    In December 1998, blood pressure was 126/68.  

On VA general medical examination in November 1999, blood pressure was 128/62. 

A VA treatment report dated in September 2000 noted that the Veteran's blood pressure was 127/88.  An August 2005 VA treatment report documents blood pressure of 132/72.

A February 2008 VA outpatient treatment report notes diagnosis of hypertension.

An October 2008 VA examination report notes labile blood pressure.  

Here, the record reflects a remote diagnosis of hypertension.  There is no evidence that the Veteran's hypertension was incurred in service or is otherwise related to service.  The service treatment records are silent for heart-related complaints or diagnoses.  In fact, the heart and vascular system were normal within months of separation, and blood pressure 116/82.   

The Veteran has not alleged that she had hypertension in service or until many years thereafter, and the first evidence of a diagnosis of hypertension is in 2008.  See Maxson, 230 F.3d at 1333, (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection).  See 38 C.F.R. § 3.303(b).  

Moreover, none of the VA or private treatment records indicate a relationship between the Veteran's current hypertension and service.

The Veteran has not alleged continuity of symptomatology and such is not shown by the evidence of record.  Characteristic manifestations sufficient to identify the disease entity were not shown in service.

The Veteran has also not advanced any specific contentions as to why she believes service connection is warranted for her hypertension.

Based upon the cumulative record, the Board concludes that hypertension was first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Accordingly, on this record, the claim of service connection for hypertension must be denied.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.  


Analysis- Thyroid Disability

The Veteran contends that she was diagnosed with a thyroid disability during her active duty service.  She indicated that she is seeking service connection for her thyroid and weight gain conditions.

The service treatment records from the Veteran's period of active duty service do not reflect complaint, findings, or diagnosis of a thyroid disability.  She denied recent gain or loss of weight on report of medical history in April 1991, and her weight was 184 pounds.  

On report of medical history dated in July 1992, the Veteran checked "don't know" with respect to whether she had a history of thyroid condition. She also endorsed recent loss or gain of weight.  

In November 1992, the Veteran had T4 and thyroid stimulating hormone level (TSH) tests done, but no results are of record.  Her weight was 194 pounds at that time.  The Veteran was counseled for her weight in December 1992 and January 1993.  A February 1993 report reflected that her weight was 186.

A private treatment record dated in March 1995 reflects Veteran weighed 184 pounds.  She had recently delivered twins by cesarean section and had sensible eating habits after pregnancy.

On VA examination in February 1996, the Veteran weighed 209 pounds.  A TSH test was also performed 

A 1996 VA treatment report reflects the Veteran underwent a thyroid test.

An October 1998 treatment report noted that the Veteran's weight was 232 and a diagnosis of obesity was assigned.  Obesity was also indicated on VA examination in July 2000.   

The treatment records continue to document that the Veteran was assessed with obesity.

On VA examination in October 2008, the examiner noted that the Veteran's service treatment showed that Veteran had problems with being overweight, and that there was a question of whether thyroid disease might have contributed to her inability to lose weight.  The examiner noted that, while thyroid tests were ordered, no results were in service treatment records.  She was not on any current thyroid medication.  The examiner noted that while she had obesity, she had not been treated for a thyroid condition.   He also indicated that she had numerous normal thyroid stimulating hormone levels from 1996 to 2007.  

The Board observes that the Court has held that a symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the symptom of weight gain can be attributed, there is no basis to find a disability or disease for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285   (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356  (Fed. Cir. 2001).

The Board again emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110. See also McClain, 21 Vet. App. at 321. 

Accordingly, where, as here, despite reports of weight gain shortly after the Veteran's discharge from active duty service requiring counseling during her reserve service, and current records indicating diagnosis of obesity, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought.  Thus, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Finally, the Board has also considered the Veteran's statements to the effect that she has a thyroid disability that is related to her military service. 

As a lay person, the Veteran is competent to report on that which he has personal knowledge. See Layno, 6 Vet. App. at 470.  However, the record is devoid of any evidence showing a current disability, and she has not provided any lay evidence that would suggest the existence of a disability.

For these reasons, service connection for claimed thyroid disability must be denied. 


ORDER

As new and material evidence has not been submitted to reopen the claim of service connection for a low back disorder, the appeal to this extent is denied.

As new and material evidence has been submitted to reopen the claim of service connection for PTSD, the appeal to this extent is allowed.

As new and material evidence has been submitted to reopen the claim of service connection for anxiety, the appeal to this extent is allowed.

As new and material evidence has been submitted to reopen the claim of service connection for vascular headaches, the appeal to this extent is allowed.

Service connection for PTSD is denied.

Service connection for an anxiety disorder is granted.

Service connection for migraine headaches is granted.

Service connection for hypertension is denied.

Service connection for a thyroid disability is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


